 Case 1:08-cr-00287-ARR Document 64 Filed 04/09/20 Page 1 of 2 PageID #: 282
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
GMP:NDB                                           271 Cadman Plaza East
F. #2015R01423                                    Brooklyn, New York 11201



                                                  April 9, 2020

By ECF

The Honorable Allyne R. Ross
United States District Cour
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. William Sawicz
                     Criminal Docket No. 08-287 (ARR)

Dear Judge Ross:

               On April 8, 2020, counsel for defendant William Sawicz (“Sawicz” or “the
defendant”) filed a letter motion pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) seeking a
modification of his sentence to home confinement to be followed by a period of supervised
release. See ECF No. 62 at 1 (“Def. Mot.”). The application is based on the defendant’s
approaching release date and the particular risks presented by the COVID-19 virus given his
medical condition and the outbreak of COVID-19 at the Federal Correctional Institution at
Danbury in Danbury, Connecticut (“FCI Danbury”), where the defendant is incarcerated. As
noted below, Sawicz has two recently-filed administrative applications pending before the
Bureau of Prisons (“BOP”). Additionally, the BOP is in the process of reviewing FCI Danbury
inmates for release pursuant to Attorney General William Barr’s memorandum dated April 3,
2020. The government is in contact with the BOP concerning Sawicz’s applications and
respectfully proposes that the Court defer any decision on the instant motion until next week,
so as to allow the government the opportunity to provide the Court with a status report by the
close of business on Tuesday, April 13, 2020.

              By way of background, on August 23, 2016, Sawicz pleaded guilty to Charge
One of the Violation Report submitted by the United States Probation Office to the Court,
which charged him with possessing child pornography. As a result of his guilty plea, this
Court sentenced Sawicz to 60-months’ imprisonment, as required pursuant to Title 18, United
States Code, Section 3583(k). Pursuant to Title 18, United States Code, Section 3624(c)(2),
Sawicz would be eligible for administrative transfer to home confinement by the Bureau of
Prisons (“BOP”) on August 26, 2020—six-months before his February 26, 2021 release date.
 Case 1:08-cr-00287-ARR Document 64 Filed 04/09/20 Page 2 of 2 PageID #: 283




              On April 5, 2020, Sawicz filed a request with the warden of FCI Danbury
seeking early release under Title 18, United States Code, Section 3624(c). See Dkt. No. 62,
Ex. C. Earlier this afternoon, Sawicz additionally filed a request with the warden seeking
compassionate release under Title 18, United States Code, Section 3582(c)(1)(A). See Dkt.
No. 63. The BOP has not yet responded to these letters. On April 8, 2020, Sawicz filed the
instant motion before this Court seeking compassionate release under Section 3582(c)(1)(A)
and home confinement followed by a period of supervised release. See Def. Mot., Dkt. No.
62. The Court asked government to respond to Sawicz’s motion by today.

              Sawicz is currently 43-years-old. According to his medical records from BOP,
he has a history of medical issues, including hypertension, for which he is treated with
Lisinopril and baby aspirin.

               In light of the administrative exhaustion requirement set forth in Title 18, United
States Code, Section 3582, and the short period of time since Sawicz submitted his applications
to the BOP for consideration, the government respectfully submits that it is premature for the
Court to decide the instant motion. Accordingly, the government respectfully proposes that it
be permitted to provide the Court with a status letter by the close of business on Tuesday, April
13, 2020.



                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/ Nomi Berenson
                                                    Nomi D. Berenson
                                                    Assistant U.S. Attorney
                                                    (718) 254-6308


cc:    Clerk of the Court (ARR) (via ECF)
       Mia Eisner-Grynberg, Esq. (via ECF and e-mail)




                                                2
